Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-A/A AMENDMENT NO. 1 FOR REGISTRATION OF CERTAIN CLASSES OF SECURITIES PURSUANT TO SECTION 12(b) OR (g) OF THE SECURITIES EXCHANGE ACT OF 1934 JOURNAL REGISTER COMPANY (Exact name of registrant as specified in its charter) Delaware 22-3498615 (State of incorporation or organization) (IRS Employer Identification No.) 790 Township Line Road, Suite 300, Yardley 19067 (Address of principal executive offices) (Zip Code) If this form relates to the If this form relates to the registration of a class of securities registration of a class of securities pursuant to Section 12(b) of the pursuant to Section 12(g) of the Exchange Act and is effective Exchange Act and is effective pursuant to General Instruction pursuant to General Instruction A.(c), please check the following A.(d), please check the following box. [X] box. [] Securities to be registered pursuant to Section 12(b) of the Act: PREFERRED SHARE PURCHASE RIGHTS (Title of Each Class) N/A (Name of Exchange on Which Each Class is to be Registered) Securities to be registered pursuant to Section 12(g) of the Act: None Journal Register Company, a Delaware corporation (JRC), supplements and amends its Registration Statement on Form 8-A (File No. 000-33003), dated July 18, 2001 (the Registration Statement), as follows: Item 1. Description of Securities to be Registered. On April 18, 2008, Journal Register Company, a Delaware corporation (JRC) entered into an amendment (the Rights Agreement Amendment) to its Rights Agreement, dated as of July 17, 2001, between JRC and The Bank of New York (the Rights Agreement). The Rights Agreement Amendment increases the beneficial ownership threshold required to trigger rights under the Rights Agreement from a 15% ownership interest to a 30% ownership interest. The Rights Agreement Amendment is filed as Exhibit 1.1 hereto and is incorporated herein by reference. Item 2. Exhibits. 1.1 Amendment No. 1 to the Rights Agreement, dated as of April 18, 2008, between Journal Register Company and The Bank of New York, as rights agent. SIGNATURE Pursuant to the requirements of Section 12 of the Securities Exchange Act of 1934, the registrant has duly caused this registration statement to be signed on its behalf by the undersigned, thereunto duly authorized. Dated: April 22, 2008 JOURNAL REGISTER COMPANY By: /s/ Edward J. Yocum Edward J. Yocum Senior Vice President, General Counsel & Corporate Secretary EXHIBIT LIST Exhibit No. Description 1.1 Amendment No. 1 to the Rights Agreement, dated as of April 18, 2008, between Journal Register Company and The Bank of New York, as rights agent.
